SUPPLEMENT DATED MARCH 23, 2015 to PROSPECTUS DATED MAY 21, 2007 FOR MFS REGATTA GOLD-NY PROSPECTUS DATED MAY 1, 2003 FOR MFS REGATTA EXTRA NY ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK DELAWARE LIFE NY VARIABLE ACCOUNT C This supplement contains information regarding a change to an investment option that is available under your Contract. Effective April 30, 2015, the name of the MFS® Bond Portfolio will change to MFS® Corporate Bond Portfolio. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Regattas NY3/2015
